DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-8 and 15-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399).

Independent claim 2
Pitchon teaches methods of making instant coffee (ab.).

Soluble coffee particles
Pitchon teaches the final soluble instant coffee product has particles of coffee (i.e. soluble coffee particles) (3,71+).



Oil
Pitchon teaches the instant coffee has less than 1 wt% oil (3, 4+), which encompasses the claim of 0.8 to 4.5 wt% of oil, and therefore makes such a claim obvious.

Capabilities
To further elaborate, the claim is not even directed to a packaged product, therefore, it would be reasonable to expect that a similar product would have similar capabilities, including being obtainable by a process for the preparation of aromatized soluble coffee particles, the process comprising: providing soluble coffee particles; mixing the soluble coffee particles with roast whole coffee beans to form a mixture; holding the mixture for at least two days, and separating the beans from the soluble coffee particles, as claimed.

Properties/functionality
It would be reasonable for one of skill in the art to expect that similar compositions will have similar properties/functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, as claimed.
To further elaborate, the pending Specification is clear that the equilibrated headspace of the instant coffee is toward a method of testing a sample of the instant coffee wherein a sample of its headspace is evaluated to determine the presence of an 
Patentability of a composition claim is toward the composition as a whole, any ingredients therein and any properties they impart to the composition as a whole. 

Independent claim 15
All of the limitations of claim 15 have been discussed in the rejection of claim 2 above.

Dependent claims
As for claims 3 and 16, it would be reasonable for one of skill in the art to expect that similar compositions have properties/functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine is at least 1.75 ng per mL headspace, as claimed.  

As for claims 4 and 17, it would be reasonable for one of skill in the art to expect that compositions have properties/functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine is at least 2.0 ng per mL headspace.  


As for claims 6 and 19, Pitchon teaches the final product is soluble particles of coffee, therefore 10% to 90% of the instant coffee does comprises soluble coffee particles.

As for claim 7, Pitchon teaches the final product is soluble particles of coffee, therefore 50% to 80% of the instant coffee does comprise soluble coffee particles.  

As for claims 8 and 20, with regard to the prior art, the term/phrase "consists essentially of" encompasses comprising, based on MPEP 2111.03.III, which states: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising."
Further, Pitchon teaches the final product is (i.e. consists of) soluble coffee particles.








Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399), as applied to claims 2-4, 6-8, 15-17 and 19-20 above, further in view of Vitti (4,594,258).
As for claims 5 and 18, Pitchon does not discuss the use of less than 1 wt% oil in the instant coffee.
Vitti also teaches methods of making instant coffee products (ab.), comprising soluble particles and oil (ref. clm. 1(a)); and further provides that the oil is in an amount of 0.01 to 1 wt% (1(b)), which encompasses the claim of 1.0 to 4.3 wt % oil.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making instant coffee with soluble particles and oil, as the modified teaching above, to include the amount of oil as claimed, including 1.0 to 4.3 wt%, because Vitti illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making instant coffee with soluble particles and oil (see MPEP 2144.07); further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





Response to Arguments
  	It is asserted, that Claims 6-8 and 19-20 have been amended to more clearly and particularly describe the claimed invention. No claims are added or canceled. No new matter has been added by way of amendment. Support for the amendments can be found throughout the application as filed. These amendments are made without prejudice or disclaimer. After amending the claims as set forth above, claims 1-20 remain pending in this application, with claims 2-8 and 15-20 under examination. Applicant respectfully requests reconsideration of these claims. 
In response, Applicant’s timely response is appreciated, and said claims have been considered above.

It is asserted, that Claims 2, 15, and all claims dependent on them, are rejected under 35 U.S.C. § 112(b) as allegedly lacking clarity. Specifically, the Examiner asserts it is unclear how the term "equilibrated headspace" relates to the claimed instant coffee. See Office Action, page 3. 
With regard to "equilibrated headspace," Applicant directs the Examiner to paragraph [0040] of the specification as filed, which explains that in the art, it is generally accepted to quantify a volatile compound, such as 2-methylpyrazine, in the equilibrated headspace. That is, the quantity of 2-methylpyrazine in the headspace reflects the content of 2-methylpyrazine in the instant coffee. For instance, Example 5 uses the 2-methylpyrazine headspace concentration to quantify the amount of 2-methylpyrazine in the claimed instant coffee. Thus, contrary to the Examiner's assertion, the "equilibrated headspace" does contribute to the claimed instant coffee and 
In response, paragraph 0040, Example 5 and throughout the pending Specification it is made clear that the equilibrated headspace of the instant coffee is toward the aroma of the coffees (para. 0010, 0013, 0018, 0021, 0040, 0065, 0074, 0076 and 0077), wherein aroma is a chemical compound that has a smell or odor because it is sufficiently volatile to be transported to the olfactory system in the upper part of the nose (0040). Therefore the claimed equilibrated headspace of the instant coffee is toward aroma.  
The pending Specification is clear that the equilibrated headspace of the instant coffee is toward a method of testing a sample of the instant coffee wherein a sample of headspace is evaluated to determine the presence of an aroma component in said sample headspace or a sample of the instant coffee. This indicates that the instant coffee outgasses an aroma compound, which is a functionality of the instant coffee, not a matter of how much of said aroma compound is in the coffee itself.
Therefore, it would be reasonable for one of skill in the art to expect that similar compositions have properties/functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, as claimed.

It is asserted, that that Claims 2, 15, and all claims dependent on them, are rejected under 35 U.S.C. § 112(b) as allegedly lacking clarity. Specifically, with regard 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that the Examiner relies on Pitchon for teaching an instant coffee having less than 1 wt.% oil and Vitti for teaching methods of making instant coffee products comprising oil in an amount of 0.01 to 1 wt.%. See Office Action, pages 4 and 6. From these disclosures, the Examiner asserts that "[i]t would be reasonable for one of skill in the art to expect that similar functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2- methylpyrazine of at least 1.5 ng per mL headspace." Office Action, page 5. 
The Examiner's position appears to be that because Pitchon and Vitti disclose instant coffee products having an oil content that overlaps with the range of oil content recited by the present claims, then it would be reasonable to expect that the instant coffee products of Pitchon and Vitti would have similar functionality, such as "the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace," as recited by the present claims. 
However, aside from the Examiner's own speculation, there is no factual or scientific basis for the Examiner's rationale that any instant coffee product having an oil content that overlaps with the range recited by the claims would have been expected to 
either one of the cited references. Indeed, while Pitchon and Vitti disclose instant coffee with certain oil contents, neither one of these references discloses the claimed 2-methylpyrazine content. Nor has the Examiner cited any portion of Pitchon or Vitti for such disclosure. At any rate, as the cited references are entirely silent regarding the 2-methylpyrazine content, the cited references do not teach or suggest all claimed features. As the Examiner's rationale is without substantiation or evidentiary support, then there is no basis for the Examiner's assertion that it would be reasonable for one of skill in the art to expect that an instant coffee product having an oil content that overlaps with the range recited by the claims would have been expected to have the equilibrated headspace of instant coffee comprising a level of 2-methylpyrazine as claimed. For at least these reasons, the claimed subject-matter is not obvious in view of the cited references. 
Also, the Examiner's rationale for making these rejections presumes that instant coffee disclosed in the prior art would have similar properties, or in this case, would have the recited 2- methylpyrazine content; however, this presumption is wholly based on the Examiner's own speculation and is not substantiated by any of the cited references. 
Furthermore, the Applicant's own data undermines the Examiner's assertion as Table 4 of the specification as filed shows that Examples 4j and 4i, which have an oil content of 0.4% and 0.3% wt.%, respectively, and are within the ranges for which the Examiner relies on Pitchon (less than 1 wt.% oil) and Vitti (0.01 to 1 wt.% oil), have 2-
In response, MPEP 2144.09 is clear that “an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties”.  Applicant provides no evidence that the instant coffee of Pitchon (3,655,399) does not provide the claimed property/functionality, therefore arguments are not persuasive. 
As for the claimed equilibrated headspace, this is at best a property or function of a sample of the headspace of a sample of the claimed instant coffee.  It is reasonable to expect that similar instant coffee products have similar properties/functionality, including the claimed amount of the claim aroma compound, 2-methylpyrazine, when a sample of headspace of a sample of the claimed instant coffee is tested.
As for the 2-methylpyrazine content in the coffee, this is not claimed, however it is long known that methylpyrazines are formed during the roasting of coffee.
Pitchon teaches that the instant coffee is made by roasting a blended green coffee and combining then with flavor notes most strongly identifiable in fresh brewed coffee, wherein said flavor notes were separated from partially extracted coffee (see the Summary), therefore the reference provides flavor notes most strongly identifiable in fresh brewed coffee, and it is reasonable to expect that the instant coffee made therein has similar aroma compounds, properties and functionality, including that claimed 

It is asserted, that the grounds for the obviousness rejection appear to stem from the Examiner's misunderstanding of "equilibrated headspace" and how the 2-methylpyrazine content in the headspace relates to the claimed instant coffee. As explained above, the 2-methylpyrazine content in the headspace is a measure for the 2-methylpyrazine content in the instant coffee that is recognized and appreciated by those skilled in the art. As such, the recited feature of the concentration of 2-methylpyrazine in the equilibrated headspace relates to a structural feature of the instant coffee, more specifically, the content of 2-methylpyrazine in the instant coffee. Accordingly, Applicant respectfully request proper consideration of the claims and the recited limitations. 
In response, the Examiner does not misunderstand the claim. The pending Specification is clear that the equilibrated headspace is a test result based on a sample of headspace being taken from a sample of the instant coffee, therefore it is indeed a property/functionality of the claimed instant coffee.  There is no support for the equilibrated headspace being a measure for the 2-methylpyrazine content in the instant coffee as asserted, therefor this argument is not persuasive.  
The pending Specification is clear that the equilibrated headspace of the instant coffee is toward a method of testing a sample of the instant coffee wherein a sample of headspace is evaluated to determine the presence of an aroma component in said sample headspace or a sample of the instant coffee. 


This indicates that the instant coffee outgasses an aroma compound, which is a functionality/property of the instant coffee, not a matter of how much of said aroma compound is in the coffee itself.  Applicant is welcome to claim the quantity if the aroma compounds in the instant coffee, given there is support.

It is asserted, that Table 4 of the specification as filed, shows that the instant coffee of the claimed invention (e.g., Example Nos. 1, 2a, 2b, 2c, 2d, 3b, and 4d) have a surprisingly high 2- methylpyrazine content as compared to the prior art (e.g., Example 3a). For instance, Example 3a is according to U.S. 1,836,931 (presently not cited), and shows a quantity of 2-methylpyrazine of 0.75 ng/mL, which is less than the claimed amount of at least 1.5 ng per mL, and an oil content of 5.6 wt.%, which is greater than claimed amount of from 0.8 to 4.5 wt.%. This high 2- methylpyrazine content provided by the claimed instant coffee is not taught or suggested by the cited references. For at least this reason, the claimed subject-matter is not obvious. 
Because one of ordinary skill in the art would not have any reasonable expectation of success as explained above, and because the combined references do not teach or suggest all of the elements of the rejected claims, a prima facie case of obviousness has not been established. Accordingly, Applicant respectfully requests that these grounds these rejections be withdrawn. 
In response, although Applicant’s disclosure is appreciated, no evidence is provided that the instant coffee taught by Pitchon (3,655,399) would not provide the claimed property/functionality, therefore this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793